***FOR IMMEDIATE RELEASE*** For:ZIONS BANCORPORATION One South Main, 15th Floor Salt Lake City, Utah Harris H. Simmons Chairman/Chief Executive Officer ZIONS BANCORPORATION MITIGATES CREDIT RISK OF CERTAIN SECURITIES WITHIN ITS PORTFOLIO, SIGNIFICANTLY ENHANCING ITS CAPITAL RATIOS SALT LAKE CITY, July 28, 2010 – Zions Bancorporation (Nasdaq: ZION) (“Zions” or “the Company”) announced today that it has entered into a total return swap and related interest rate swaps (“TRS”) with Deutsche Bank AG relating to a portfolio of $1.16 billion notional amount of bank and insurance trust preferred CDOs. As a result of the TRS, Deutsche Bank will assume all of the credit risk of this CDO portfolio, providing timely payment of all interest and principal when contractually due to the Company. The transfer of credit risk to Deutsche Bank reduces the regulatory capital risk weighting for these investments to 20% compared to the weighted average risk-weighting of 455% at June 30, 2010. As a result, the transaction is expected to reduce regulatory risk-weighted assets by approximately $4 billion, or approximately 8.4% of the estimated June 30, 2010 balance. Consequently, on a pro forma basis, the Company’s risk-based capital ratios at June 30, 2010 would have been higher than reported, as indicated in the following table: Risk-Based Capital Ratios As reported Pro Forma with total return swap Tier 1 common to risk-weighted assets
